Citation Nr: 0639294	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-23 075	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to an increased rating for antral gastritis with 
history of duodenal ulcer and surgery for pancreatitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO denied an increased rating for the veteran's 
service-connected antral gastritis with history of duodenal 
ulcer and surgery for pancreatitis, currently evaluated as 
30 percent disabling.  The veteran's disagreement with that 
decision led to this appeal.  In July 2006, the veteran and 
his wife testified from the RO at a videoconference hearing 
before the undersigned in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1944 to December 1946 and from September 1950 to 
October 1968.  

2.  On November 13, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


